This appeal is from an order overruling appellant's plea of privilege to be sued in precinct No. 1 of Harris county. The plea of privilege in all respects complied with the provisions of the statute. The court's judgment overruling the plea of privilege was erroneous in the following respects: (a) The controverting affidavit was insufficient in that it failed to make the petition a part of the affidavit, and, tested by its own allegations, it failed to allege any cause of action against appellant, Henderson Grain Company v. Russ, 122 Tex. 620, 64 S.W.2d 347
(b), and it affirmatively appears from the recitations of the judgment that no proof was offered by appellee in support of venue. Automobile Bankers' Corp. v. Woodyard (Tex. Civ. App.) 65 S.W.2d 410.
The judgment of the lower court is reversed, and the cause remanded, with instructions to transfer the case to justice court precinct No. 1, Harris county, Tex.
Reversed and remanded, with instructions. *Page 1048